Citation Nr: 0629722	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  06-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a VA 
rating decision dated August 11, 2003, which granted service 
connection for a right forearm shrapnel wound scar, but 
failed to assign a compensable rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St.Louis, Missouri, which determined that there was no CUE in 
an August 2003 rating decision, which granted service 
connection for a scar, as a residual of a shrapnel wound to 
the right forearm, but assigned a noncompensable rating.  

Although the veteran stated in November 2005 that he did not 
wish to pursue a claim of a higher rating for his service-
connected hearing loss, in an April 2006 statement, the 
veteran expressed his belief that he should have received a 
higher rating for his hearing loss.  Accordingly, the issue 
of an increased rating for the veteran's bilateral hearing 
loss is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO granted service 
connection for a right forearm shrapnel wound scar and 
assigned a noncompensable rating for the veteran's right 
forearm disability.  

2.  The August 2003 rating decision regarding the right 
forearm was consistent with and supported by applicable law 
and the evidence then of record.


CONCLUSION OF LAW

The August 2003 rating decision that granted service 
connection for a right forearm shrapnel wound scar and 
assigned a noncompensable rating was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §  7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was 
hospitalized at a French Hospital on July 13, and July 14, 
1944.  The veteran was hospitalized at the 16th Evacuation 
Hospital on July 15, 1944.  He underwent an operation at a 
French Hospital the previous day that had required 
debridement.  The veteran was administered Pentothal.  At the 
veteran's separation examination in October 1945, it was 
noted that he had a superficial scar on the right forearm, 1/2 
inch long, not adherent or tender.  Under the heading 
"musculoskeletal defects", the examiner wrote "no 
objective findings."  

A surgeon general office record shows that the veteran was 
hospitalized at a general hospital in the "Italy, Sicily, 
Corsica, Sardinia, Balkan States" station of admission, on 
July 15, 1944.  The first diagnosis was a head wound, and the 
second diagnosis was a lacerated wound to the arm with no 
nerve or artery involvement.  

The veteran underwent a VA examination in June 2003.  The 
veteran stated that in July 1944, he was stationed in Italy, 
and was on active duty.  He stated that fragments from a 
mortar shell injured his scalp and also his right forearm.  
He was evacuated, and the wounds were sutured.  The wounds 
were noted to have healed well.  The veteran stated that, 
since that time, he had not had any problems with the scars.  
On examination, there was about a 1.5 inch long linear scar 
over the lateral aspect of the right forearm just distal to 
the elbow joint.  The scar was well-healed.  There was no 
redness, swelling, or acute tenderness.  There was no 
evidence of underlying tissue loss.  Movements of the right 
elbow joint and movements of the right wrist were normal.  
All muscles of the forearm were normal and had normal 
strength.  

In an August 2003 rating decision, the RO granted service 
connection for a scar as a residual of a shrapnel wound to 
the right forearm and assigned a 0 percent rating effective 
May 30, 2003.  

In the veteran's August 2006 informal hearing, his 
representative contended that, since his wound was debrided 
and he spent 14 days in a military hospital, he should have 
been granted a compensable evaluation.  It was noted that the 
veteran was wounded in action in Italy on July 13, 1944, from 
a shell that hit a building.  It was further noted that the 
veteran received a lacerating wound to the scalp and right 
forearm from an exploding shell.  He was evacuated for 
treatment of his wounds.  It was noted that the hospital 
report was in French and had never been translated, but that 
it appeared that the veteran was initially treated at the 
16th Evacuation Hospital, and then transferred to the 33rd 
General Hospital in Rome.  It was further noted that the 
veteran underwent surgery at a French hospital where the 
wounds were debrided and he was given Pentothal.  The 
representative asserted that no x-rays were taken when the 
veteran was seen in June 2003, so it could not be determined 
if the veteran had any retained foreign bodies.  The 
representative asserted that if the veteran's wound was 
severe enough to warrant debridement, then it was obviously 
more than a slight wound.  

Laws and regulations regarding CUE

The veteran claims that he should have been granted an 
initial compensable rating for his right forearm disability 
(labeled a right forearm shrapnel wound scar) in the August 
2003 rating decision.  The Board notes initially that 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are not applicable to claims of clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R.§ 3.105(a) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome of the decision at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell:  

It must always be remembered that CUE is 
a very specific and rare  kind of 
"error."  It is the kind of error, of 
fact or of law, that when  called to the 
attention of later reviewers compels the 
conclusion, to  which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  

Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court went on to state,

If a claimant-appellant wishes to 
reasonably raise CUE there must be  some 
degree of specificity as to what the 
alleged error is and, unless it  is the 
kind of error . . .  that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.   

Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  A claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error 
has a much heavier burden than that placed upon a claimant 
who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

Laws and regulations in effect at time of August 2003 
decision

Governing laws and regulations regarding the veteran's right 
arm (including regulations regarding the veteran's muscles 
and scars) will be listed as they were in effect at the time 
of the August 2003 rating decision.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Laws and regulations regarding muscle injuries

By regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  Since the veteran filed 
his claim for an increased rating after June 1997, only the 
new criteria will be considered.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  

38 C.F.R. § 4.56 provides that: (a) an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) for VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: A simple wound of muscle without 
debridement or infection; (ii) History and complaint: Service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section; (iii) Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's shell fragment wound residuals conceivably 
could have been rated under Diagnostic Codes 5305, 5306, 
5307, or 5308.  

Diagnostic Code 5305 addresses impairment of Muscle Group V, 
i.e., the flexor muscles of the elbow.  The Code provides 
that the function of the muscles in Muscle Group V is elbow 
supination and flexion of the elbow.  An injury to Muscle 
Group V is rated as noncompensable when slight; 10 percent 
when moderate; 20 percent when moderately severe; and 30 
percent when severe.  38 C.F.R. § 4.73, Diagnostic Code 5305 
(2003).  

Diagnostic Code 5306 addresses impairment of Muscle Group VI, 
i.e., the extensor muscles of the elbow (triceps and 
anconeus).  The Code provides that the function of the 
muscles in Muscle Group VI is extension of the elbow.  An 
injury to Muscle Group VI is rated as noncompensable when 
slight; 10 percent when moderate; 20 percent when moderately 
severe; and 30 percent when severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5306 (2003).  

Diagnostic Code 5307 addresses impairment of Muscle Group 
VII, i.e., the muscles arising from the internal condyle of 
the humerus.  The Code provides that the function of the 
muscles in Muscle Group VII is flexion of the wrist and 
fingers.  An injury to Muscle Group VII is rated as 
noncompensable when slight; 10 percent when moderate; 20 
percent when moderately severe; and 30 percent when severe.  
38 C.F.R. § 4.73, Diagnostic Code 5307 (2003).  

Diagnostic Code 5308 addresses impairment of Muscle Group 
VIII, i.e., the muscles arising mainly from the external 
condyle of the humerus.  The Code provides that function of 
the muscles in Muscle Group VIII is extension of the wrist, 
fingers, and thumb, and abduction of the thumb.  An injury to 
Muscle Group VIII is rated as noncompensable when slight; 10 
percent when moderate; 20 percent when moderately severe; and 
20 percent when severe.  38 C.F.R. § 4.73, Diagnostic Code 
5308 (2003).  

Laws and regulations regarding scars

Regarding scars, separate, compensable evaluations could be 
warranted for individual scars that were tender, painful, 
poorly nourished, ulcerated, or that limited the function or 
movement of the body part affected.  See Esteban v. Brown, 6 
Vet.App. 259, 262 (1994).  The rating criteria for scars were 
changed, effective August 30, 2002. See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Since the veteran's claim was not 
filed until May 2003, only the new rating criteria were 
applicable to the veteran's claim.  

Diagnostic Code 7801 directed that scars other than on the 
head, face, or neck that were deep or caused limited motion 
were evaluated as 10 percent disabling for areas exceeding 6 
square inches.  Note (2) following the rating criteria 
explained that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that were superficial and did not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Note (2) following 
the rating criteria explained that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2003).  

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003).  

Diagnostic Code 7804 provides that superficial scars that are 
painful on examination are rated as 10 percent disabling.  
Note (1) states that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  

Diagnostic Code 7805 directs that other scars shall be rated 
on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).  

Regarding limitation of function, under Diagnostic Code 5206, 
when flexion of the forearm is limited to 100 degrees, a ten 
percent rating is warranted.  When flexion is limited to 110 
degrees, a noncompensable rating is warranted.  Under 
Diagnostic Code 5207, when extension of the forearm is 
limited to 45 degrees, then a 10 percent rating is warranted.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5206, 5207 (2003).  
Under Diagnostic Code 5211, when there is malunion of the 
ulna with bad alignment, then a 10 percent rating is 
warranted, and under Diagnostic Code 5212 when there is 
malunion of the radius with bad alignment, then a 10 percent 
rating is warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 
5211, 5212 (2003).  Under Diagnostic Code 5215, when there is 
dorsiflexion of the wrist less than 15 degrees, or palmar 
flexion limited in line with the forearm, then a 10 percent 
rating is warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 
5215 (2003).  

Analysis

In August 2003, the RO granted service connection and 
assigned a noncomepnsable rating for a scar on the right 
forearm, as a residual of a shrapnel wound.  The veteran was 
not assigned a separate rating for a muscle injury on his 
right arm.  The veteran argues that he should have been 
assigned higher ratings under applicable diagnostic codes and 
that he should have been separately rated for his scar and 
for a muscle injury.  He also argues that because his injury 
required debridement that it should have been rated as more 
than a slight muscle injury.  

As to the veteran's argument that he should have been 
assigned a higher rating for his scar on the right forearm, 
the evidence does not support the veteran's contention.  The 
evidence from the June 2003 VA examination was the only 
contemporaneous evidence at the time of the August 2003 
rating decision, and it specifically found that the veteran's 
scar was only 1.5 inches long, was well-healed, and there was 
no redness, swelling, or acute tenderness.  The veteran 
stated that he had not had any problems with his scars.  
Thus, a compensable initial rating under Diagnostic Codes 
7801, 7802, 7803, or 7804 was not appropriate.  As movements 
of the right elbow and wrist were normal, rating the 
veteran's scar for limitation of function under Diagnostic 
Code 7805 and Diagnostic Codes 5206, 5207, 5211, 5212, or 
5215 was not appropriate.  Considering that the veteran's 
range of motion was normal, even when the findings from 
DeLuca v. Brown 8 Vet. App. 202 (1995) (which held that 
ratings solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45) are considered, it 
cannot be concluded that the veteran was entitled to a 
compensable rating for his service-connected right forearm 
disability.    

As to the veteran's argument that he should have been 
assigned a compensable rating for a muscle injury, the 
evidence would have to have shown that he had a moderate 
muscle injury (as opposed to merely a slight muscle injury) 
for him to be assigned a 10 percent, i.e., a compensable 
rating, under Diagnostic Codes 5305, 5306, 5307, or 5308.  
Although it is true that 38 C.F.R. § 4.56(d)(2)(i) states 
that there must have been residuals of debridement for a 
moderate muscle injury, and the service medical records do 
show that the veteran's initial injury involved debridement, 
38 C.F.R. § 4.56(d)(2)(iii) requires that there be some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  The July 2003 VA examination 
specifically found that the veteran's forearm muscles were 
normal and had normal strength.  Thus, the August 2003 rating 
decision which assigned a noncompensable rating was 
appropriate.  It certainly cannot be concluded that the 
assignment of the noncompensable rating was an undebatable 
error.  

Furthermore, there is no indication that the veteran has any 
neurological problems of his right forearm, such that a 
separate rating under 38 C.F.R. § 4.124(a) would be 
appropriate.  Also, there was no evidence that the veteran's 
disability had unusual manifestations or affected employment 
in ways that were not already taken into account under the 
provisions of the rating schedule.  Thus, the provisions of 
38 C.F.R. § 3.321(b) were not applicable.  

Even if the veteran were to have been given separate ratings 
for his scar and muscle injury, based on the discussion 
above, his noncompensable disability rating would not have 
changed.  Thus, the failure to assign separate noncompensable 
ratings cannot be considered CUE.  The RO chose to rate the 
veteran's right forearm disability as one service-connected 
condition.  

The veteran also contends that x-rays should have been taken 
at his June 2003 VA examination.  To the extent that the June 
2003 VA examination was not adequate for rating purposes, any 
allegations that VA examinations provided to the veteran were 
inadequate or incomplete are insufficient to satisfy the 
criteria for a valid CUE claim.  Any deficiencies in 
examinations leave only an incomplete record, rather than an 
incorrect one, and are thus not CUE.  See Caffrey v. Brown, 6 
Vet.App. 377, 383-384 (1994).  To the extent prior case law 
provided otherwise, that case law has since been overturned.  
See Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002) 
(overturning the concept in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), to the extent that "grave procedural 
error" vitiates the finality of a decision).  

The veteran also argues that some of the hospital reports 
from service were in French and should have been translated.  
However, the United States Court of Appeals for the Federal 
Circuit held that a breach of the duty to assist does not 
vitiate the finality of an RO decision and cannot constitute 
CUE.  See Cook, 318 F.3d at 1341, 1344.  Thus, even if the RO 
did breach its duty to assist by not translating the 
aforementioned documents, that failure does not warrant a 
finding of CUE in the August 2003 decision.  Furthermore, as 
the results of the June 2003 VA examination displayed, there 
were not findings to warrant a compensable rating for either 
a scar or a muscle injury.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  

Thus, in conclusion, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions.  The appellant has not met the relevant burden, 
and, therefore, the August 2003 rating decision did not 
involve CUE and is final.


ORDER

The rating decision of August 2003, which granted service 
connection and assigned a noncompensable rating for a right 
forearm shrapnel wound sca, was not clearly and unmistakably 
erroneous.

The appeal is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


